People v McPhee (2022 NY Slip Op 07078)





People v McPhee


2022 NY Slip Op 07078


Decided on December 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ROBERT J. MILLER
DEBORAH A. DOWLING
BARRY E. WARHIT, JJ.


2021-07255
 (Ind. No. 1841/15)

[*1]The People of the State of New York, respondent,
vAasim M. McPhee, appellant. 


Patricia Pazner, New York, NY (Samuel Barr of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Christopher Blira-Koessler of counsel; Gianna Gambino on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Daniel Lewis, J.), imposed October 1, 2021, after remittitur from this Court for resentencing (see People v McPhee, 197 AD3d 665), on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DUFFY, J.P., MILLER, DOWLING and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court